DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 12 August 2022, which papers have been made of record.
Claims 28-38 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicholas Rotz on 5 September 2022. 
The application has been amended as follows: 
IN THE CLAIMS:

Claim 28 (Currently amended). A method for combined continuous casting, rolling, and extrusion of a metal billet, including the following steps:
	forming and crystallizing a continuous cast billet in a mold,
	regulating the temperature of the cast billet, and
	rolling the cast billet with a preset temperature in a working gauge formed by two rolls and then extruding the cast billet through a die,
	wherein the continuous cast billet is rolled so that gaps are formed between working surfaces of the rolls and working surfaces of the die, wherein a metal of the cast billet, when the cast billet is fed into the working gauge, is extruded through the gaps to form a cladding layer of metal on surfaces of the rolls.

Claim 33 (Currently amended). The method described in claim 28, according to which the cast billet is inductively heated [[if]] when the temperature of the continuous cast billet is lower than a set temperature.

Claim 34 (Currently amended). The method described in claim 28, according to which the cast billet is cooled [[if]] when the temperature of the continuous cast billet is higher than a set temperature.

Claim 38 (Currently amended). The method described in claim 34, according to which the billet is cooled by supplying some coolant on to [[its]] a surface of the billet.

Allowable Subject Matter
Claims 28-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 28, the prior art of record does not explicitly disclose the steps of “forming and crystallizing a continuous cast billet in a mold” and “rolling the cast billet with a preset temperature in a working gauge formed by two rolls and then extruding the cast billet through a die” such that “the continuous cast billet is rolled so that gaps are formed between the working surfaces of the rolls and working surfaces of the die, wherein a metal of the cast billet, when the cast billet is fed into the working gauge, is extruded through the gaps to form a cladding layer of metal on surfaces of the rolls,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/09/2022